Exhibit 3 FREEMAN ASSOCIATES INVESTMENT MANAGEMENT, LLC CODE OF ETHICS Document Date:October Previous Version:April Freeman Associates Investment Management, LLC Code of Ethics NY-#1197866-v9 October 2008 CODE OF ETHICS OF Freeman Associates Investment Management LLC PREAMBLE This Code of Ethics (“Code”) is being adopted in compliance with the requirements of Sections 204A and 206 of the Investment Advisers Act of 1940 (the “Advisers Act”) and Rule 204A-1 and Rule 204-2 thereunder and Section 17j of the Investment Company Act of 1940 (the “40 Act”) and Rule 17j-1 thereunder, to effectuate the purposes and objectives of those provisions.Section 204A of the Advisers Act requires the establishment and enforcement of policies and procedures reasonably designed to prevent the misuse of material, non-public information by investment advisers.
